DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 both recite the limitation “deploying a blocking device downhole if needed”.  This is indefinite as it is unclear what circumstances would constitute that a blocking device is needed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent Application Publication No. 6,478,088) in view of Segura et al. (US Patent Application Publication No. 2011/0220357) and Thomeer (US Patent No. 3,830,299).
In reference to claim 1, Hansen discloses a through-tube method of plugging a hydrocarbon
well, comprising:
a) deploying tools 6 and 9 downhole to remove or to rupture and expand both an inner tubular 5 (see Figs. 1 and 2) and an exterior casing 3 (see Figs. 2 and 3) at a section of a well to be plugged (see Figs. 1-4);
b) deploying a blocking device 15 downhole if needed to block a bottom of said section either before or after step a (see Fig. 4);
c) deploying a liquid resin 1 downhole onto said blocking device 15 to at least partially fill said section (see Figs. 5 and 11);
e) allowing said resin 1 to cure and form a first plug 1 of resin (col. 6, lines 53-54);
g) deploying a liquid cement 16 downhole on top of said first plug 1 (see Fig. 11);
i) allowing said liquid cement 16 to cure and form a second plug 16 of concrete,
k) said first plug 1 and said second plug 16 forming a contiguous bi-plug made of two different materials (see Fig. 11).
Hansen discloses deploying multiple tools 6 and 9, rather than a single tool to cut the inner tubular and casing.  Segura discloses a tool 200 that cuts an inner tubular 119i (par. 0067, Fig. 8A) and an 
the well.
Hansen also fails to disclose performing the above steps in an uncemented or poorly cemented exterior casing. Thomeer discloses performing a cement plugging operation in a poorly cemented casing
(col. 4, lines 7-18). It would have been obvious to a person having ordinary skill in the art at the time of
the invention to perform the above method steps in a poorly cemented casing so that defects in the
cement can be remedied.
In reference to claims 4 and 8, Hansen discloses that a milling/cutting tool 9 can be run into a well on a coil tubing or wireline 11 (col. 3, lines 56-58). Hansen fails to disclose the length of the milling.
However, the examiner takes Official Notice that it is known in the art to mill 1 to 5 meters of interior
and exterior tubulars and casings for the purpose of cement plugging. Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to mill 1-5 meters of said
inner tubular and said exterior casing so that the liquid resin will have enough room to form an effective
seal.
In reference to claim 5, Hansen does not make clear if swarf is produced. Segura discloses that said milling tool 200 produces swarf (par. 0035, cuttings) and said swarf is removed by circulation (par. 0035). It would have been obvious to a person having ordinary skill in the art to remove swarf by circulation so that it will not interfere with subsequent operations.
In reference to claim 7, Hansen discloses that said milling tool uses upward milling (col. 3, line
64-col. 4, line 2). Hansen fails to explicitly disclose that the method produces swarf that falls downhole. However, Segura discloses that swarf (par. 0035, cuttings) is produced. Further, some of the swarf would inherently fall downhole under force of gravity.

line 5, Fig. 11).
	In reference to claim 20, In reference to claims 4 and 8, Hansen discloses that a milling/cutting tool 9 can be run into a well on a coil tubing or wireline 11 (col. 3, lines 56-58). Hansen fails to disclose the length of the milling. However, the examiner takes Official Notice that it is known in the art to mill 1 to 5 meters of interior and exterior tubulars and casings for the purpose of cement plugging. Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to mill 1-5 meters of said inner tubular and said exterior casing so that the liquid resin will have enough room to form an effective seal.  Hansen fails to explicitly disclose that the method produces swarf that falls downhole. However, Segura discloses that swarf (par. 0035, cuttings) is produced. Further, some of the swarf would inherently fall downhole under force of gravity.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US
Patent Application Publication No. 6,478,088) in view of Segura et al. (US Patent Application Publication
No. 2011/0220357) and Thomeer (US Patent No. 3,830,299) as applied to claim 1 above, and further in
view of Myhre et al. (US Patent Application Publication No. 2016/0010423).
In reference to claim 2, Hansen fails to disclose using an energetic tool to rupture and expand
said inner tubular and said exterior casing. Myhre discloses using an energetic tool 21 (par. 0058,
“explosive charges”) to rupture and expand an inner tubular 3 and exterior casing 7 (see Figs. 2 and 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the energetic tool of Myhre in place of the milling tools of Hansen and Segura as it amounts to a substitution of known equivalents to perform the same function, which is in this case to provide a location for a cement plug to be set.
In reference to claim 3, Myhre discloses that said ruptured and expanded tubular 3 and exterior
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent Application Publication No. 6,478,088) in view of Segura et al. (US Patent Application Publication No. 2011/0220357) and Thomeer (US Patent No. 3,830,299) as applied to claim 10 above and further in view of Ferg (US Patent Application Publication No. 2017/0145782).
In reference to claim 10, Hansen fails to disclose that the plug is logged to confirm plug quality. Ferg discloses that cement plugs can be logged to locate “any gaps in the cement plug” (par. 0017).  Gaps in the cement plug are an indication of insufficient plug quality.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to log the bi-pluug so that any gaps in the bi-plug can be located and remedied.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US
Patent Application Publication No. 6,478,088).
In reference to claim 13, Hansen discloses a through-tube method of plugging a hydrocarbon
well, comprising:
a) removing an inner tubular 5, but not a cemented exterior casing 3’ (see Figs. 1-8);
b) deploying a blocking device 15 downhole to block a bottom of said section (see Fig. 4);
c) deploying a liquid resin 1 downhole onto said blocking device 15 to partially fill said section and allow said resin 1 to cure and form a first plug 1 (see Figs. 5 and 11);
d) deploying cement 16 downhole on top of said first plug 1 (see Fig. 11);
f) allowing said cement 16 to solidify and form a second plug 16 adjacent to and touching said first plug 1, said first plug 1 and said second plug 16 making a bi-plug (see Fig. 11).
Hansen fails to disclose the length of the removing. However, the examiner takes Official Notice

art at the time of the invention to mill 1-5 meters of said inner tubular so that the liquid resin will have
enough room to form an effective seal.
In reference to claim 14, Hansen discloses that a milling tool 9 can be run into a well on a coil
tubing or wireline 11 (col. 3, lines 56-58). Hansen fails to disclose the length of the milling. However, the examiner takes Official Notice that it is known in the art to mill 1 to 2 meters of interior and exterior
tubulars and casings for the purpose of cement plugging. Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to mill 1-2 meters of said inner tubular
and said exterior casing so that the liquid resin will have enough room to form an effective seal.
In reference to claim 15, Hansen does not make clear if swarf is produced. Segura discloses that said milling tool 200 produces swarf (par. 0035, cuttings) and said swarf is removed by circulation (par.
0035). It would have been obvious to a person having ordinary skill in the art to remove swarf by circulation so that it will not interfere with subsequent operations.
In reference to claim 16, Hansen discloses that a milling tool 9 can be run into a well on a coil tubing or wireline 11 (col. 3, lines 56-58). Hansen fails to disclose the length of the milling. However,
the examiner takes Official Notice that it is known in the art to mill 1 to 5 meters of interior and exterior
tubulars and casings for the purpose of cement plugging. Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to mill 1-5 meters of said inner tubular
and said exterior casing so that the liquid resin will have enough room to form an effective seal.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,738,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the listed claims of the present invention.

	Allowable Subject Matter
Claims 6, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The above listed allowability is contingent upon the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (US Patent Application Publication No. 2009/0120643), Campbell (US Patent No. 4,043,394) and Holland et al. (US Patent No. 3,170,516) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



8/25/21